Citation Nr: 0217522	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

Whether new and material evidence has been presented to 
reopen claims for service connection for a low back disorder 
and a right hand disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
June 1956.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from January 1999 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Manchester, New Hampshire, 
determining that new and material evidence had not been 
submitted sufficient to reopen a claim for service 
connection for a low back disorder and a right hand 
disorder.  

The veteran and his wife testified before the undersigned at 
a video conference hearing conducted in July 2001.  A 
Veterans Benefits Counselor assisted the veteran at that 
hearing, and a transcript of that hearing is contained in 
the claims folder.  

The Board remanded the claim in September 2001 to obtain 
medical records underlying a Social Security disability 
determination.  Those records were obtained, a supplemental 
statement of the case was thereafter issued by the RO in 
March 2002, and the case has thereafter been returned to the 
Board for adjudication.  

While the veteran had previously been represented by 
Disabled American Veterans, he has since withdrawn that 
appointment, by a signed submission in October 2000, and he 
is unrepresented in the current appeal.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a March 1997 rating decision.  That determination became 
final due to a lack of timely appeal.

2.  The RO denied service connection for a right hand 
disorder in a March 1997 rating decision.  That 
determination became final due to a lack of timely appeal.

3.  Evidence received since the March 1997 rating decision 
is not new and so significant that it must be considered in 
order to fairly decide the veteran's claim for service 
connection for a low back disorder on the merits.

4.  Evidence received since the March 1997 rating decision 
is not new and so significant that it must be considered in 
order to fairly decide the veteran's claim for service 
connection for a right hand disorder on the merits.


CONCLUSIONS OF LAW

1. New and material evidence has not been received since the 
RO decision in March 1997 denying service connection for a 
low back disorder; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (a) 
(2001).

2.  New and material evidence has not been received since 
the RO decision in March 1997 denying service connection for 
a right hand disorder; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined and expanded the obligations of VA with respect to 
the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were 
made in response to the VCAA, as made effective November 9, 
2000, except that the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Board finds that the development effectuated by the RO 
in the course of the current appeal complies with applicable 
VCAA requirements for notice and assistance to the veteran 
in the development of his claim.  The RO in a Supplemental 
Statement of the Case issued in March 2002 informed the 
veteran of pertinent provisions of the VCAA, of regulations 
otherwise applicable to his claim, and of the kind of 
evidence the veteran would need to submit in order to 
successfully reopen his claim.  As noted above, the VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits and additional duty to assist provisions.  
The VCAA specifically states that nothing in this section 
shall be construed to require the Board to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); to be 
codified at 38 U.S.C.A. § 5103A (f).  If a petition to 
reopen a claim is denied, the inquiry ends, and Board does 
not proceed to determine whether the duty to assist has been 
met.  Because the RO notified the veteran of evidence 
necessary to substantiate his claim, specifically medical 
evidence of a nexus between inservice disease or injury and 
the veteran's current low back and right hand disorders, the 
RO fulfilled its duties under the VCAA.  Because the RO did 
not reopen the claim, further assistance in developing the 
claim under the VCAA was not required.  

The Board also finds that the veteran and the record as a 
whole have not indicated the presence of any VA or private 
medical records pertinent to his claim which have not been 
obtained and associated with the claims folder.  While the 
veteran in recent statements indicated the presence of 
records of hospitalization at the VA Medical Center (VAMC) 
in Manchester, New Hampshire, in 1983 which may be 
supportive of his claim, records of any such hospitalization 
were requested from the Manchester VAMC in December 2000, 
and a reply informed that none were of record at that 
facility.  An October 1982 Manchester VAMC hospitalization 
record was obtained with Social Security records in February 
2002, but that hospitalization was for a gastrointestinal 
disorder, unrelated to the veteran's appealed claims.  
Similarly, the veteran reported that there may be additional 
service records of treatment for his claimed disorders, but 
the claims folder already contains all available service 
medical records.  A request was made in July 1999 to the 
Department of the Navy for morning reports pertaining to the 
veteran's report of hospitalization at the Naval base 
hospital while he was stationed at Bainbridge.  However, 
service personnel records inform that the veteran was only 
stationed at Bainbridge from June 1, 1956 to June 8, 1956, 
and a reply by the Navy records department informed that no 
records were found informing of the veteran's 
hospitalization at that facility in 1956.  The Board is 
satisfied that all indicated development has been completed.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must 
be added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once a denial of service 
connection has become final the claim cannot subsequently be 
reopened unless new and material evidence has been 
presented.  The Board must perform a two-step analysis when 
the veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim 
is reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
language of 3.156(a) itself is to be used to determine if 
evidence submitted since the last prior final denial is new 
and material, so as to warrant reopening the claim.  See 
Hodge v. West, 155 F. 3d. 1356 (1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 
Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2001).  Continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran has presented claims for service connection for 
a low back and a right hand disorder on numerous occasions 
beginning in May 1980, with the RO and the Board 
consistently denying those claims.  

Evidence of record at the time of the last prior final 
denial of the veteran's claims by the RO in March 1997, 
included service medical records showing no treatment or 
findings for any disorder of the low back or right hand, 
post service records indicating injury to the low back and 
right hand in work-related injuries in the mid to late 
1970's, and ongoing difficulties associated with disorders 
of the low back and right hand since the mid to late 1970's.  
These records contain no medical opinion indicating any 
medical disorder of the low back or right hand extant prior 
to those work-related injuries in the 1970's and no medical 
opinion indicating any causal relationship between the 
veteran's period of service and his low back and right hand 
disorders, and do not indicate the existence of any records 
containing such any opinions.  While the veteran over the 
years reasonably consistently alleged some disorder of the 
low back and right hand dating from service, he had not 
presented any medical evidence supportive of this causal 
allegation.  He alleged injury when falling in a latrine 
while in service, with treatment by a nurse though without 
any recording of that treatment, and he also alleged self-
care for his low back and right hand disorder for several 
years post service.  He testified to injury in service and 
self-care post service at a hearing before a hearing officer 
at the RO in October 1988.  The veteran presented testimony 
before an RO hearing officer in October 1988 to the effect 
that he had low back and right hand disorders dating from 
service.  In a past Form 9, in the course of a prior appeal 
of these claims, the veteran alleged that he had been 
treated by a nurse for the right hand in service, but the 
nurse apparently did not record the treatment, and the 
veteran further alleged that the records in any event may 
have lost in a fire which destroyed veterans' records.  
However, no records were presented to support this 
allegation of inservice treatment, and there is no 
indication that the service medical records contained in the 
claims folder are incomplete or were damaged by fire.  

Evidence received since the last prior final denial of the 
claims in March 1997 consist of records obtained from the 
Social Security Administration in February 2002, as well as 
testimony of the veteran at a video conference hearing in 
July 2001.  The records obtained from the Social Security 
Administration consist of VA and private medical records 
dating from 1977 to 1984, including records of treatment and 
medical opinions concerning the veteran's low back and right 
hand disorders.  However, while some of these medical 
records are new in the sense that they were not previously 
of record, they are not material to the veteran's claim, 
since they merely support the medical facts established by 
the medical records within the claims folder prior to the 
March 1997 RO denial of the claims, that the veteran had 
right hand and low back disorders following work-related 
injury to his low back and right hand in the mid to late 
1970's.  They provide no additional support to the veteran's 
allegations of ongoing low back and right hand disability 
from service.  Hence, while new in a purely technical sense, 
they neither present nor support any new medical facts 
supportive of the veteran's claims.  In short, they present 
no new evidence material to the veteran's claim.  

Similarly, at the veteran's video conference hearing in July 
2001, the veteran testified to the effect that his low back 
and right hand disorders dated from service or were 
otherwise related to service, but he presented testimony 
making essentially the same allegations at his prior hearing 
before a hearing officer at the RO in October 1988.  He also 
testified that a private physician treated him for his 
claimed disorders post service, but that physician had since 
died and records were unavailable.  Also at the hearing, his 
wife testified that they had been married in 1964, and that 
he then had a right hand disorder almost immediately.  Hence 
his hearing testimony is not new evidence with respect to 
his appealed claims.  While the veteran's wife's testimony, 
as lay statements, can be given no more weight or credence 
on the issues of medical causation than could the veteran's 
current or prior testimony.  As was the case at the time of 
the last prior denial of his claims, the more recent 
testimony does not constitute medical evidence to support 
his claim, and to the extent that it purports to support the 
presence of the claimed disorders in service, it is merely 
duplicative of statements and testimony made by the veteran 
prior to the last final denial of the claims in March 1997.  
"[L]ay assertions of medical causation . . . cannot serve as 
a predicate to reopen a claim under [38 U.S.C. § 5108]".  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The claims for service connection for a low back disorder 
and a right hand disorder cannot be granted absent medical 
evidence that the current disorders developed or were 
aggravated in service or medical opinion causally linking 
current low back and right hand disorders to some disease or 
injury in service.  38 C.F.R. § 3.303(b),(d); Watson v. 
Brown.  These necessary elements of the claims linking the 
veteran's current low back and right hand disorders to 
service were not present prior to the March 1997 denial of 
the claims, and are still not present, and no submitted 
statements or evidence point to any evidence which may be 
obtained which will change this deficiency.  Accordingly, 
the Board finds that while virtually all evidence submitted 
since the last prior final denial of the claims in March 
1997 are merely duplicative of previously submitted 
evidence, to the extent any of the evidence is new, it is 
not to be so significant that it must be considered together 
with all the evidence of record to fairly decide the claims 
on the merits.  Hence the claims for service connection for 
a low back disorder and a right hand disorder are not 
reopened.  38 C.F.R. § 3.156(a).


ORDER

The claims of entitlement to service connection for a low 
back disorder and a right hand disorder are not reopened.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

